FILED
                            NOT FOR PUBLICATION                               JUL 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JAMES L. SNIDER,                                 No. 08-15805

               Petitioner - Appellant,           D.C. No. 3:07-CV-04311-MHP

  v.
                                                 MEMORANDUM *
CURRY, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                      for the Northern District of California
                     Marilyn H. Patel, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner James L. Snider appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging the

Board’s 2006 decision denying him parole. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Snider contends that the California Penal Code § 3041 creates a federally

protected liberty interest in parole and that the Board’s failure to set a parole date

at his 2006 hearing violated his federal constitutional rights. Snider also contends

that the Board violated his rights under the Equal Protection Clause.

      After briefing was completed in this case, this court held that a certificate of

appealability is required to challenge the denial of parole. See Hayward

v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Because Snider has

not has made a substantial showing of the denial of a federal constitutional right,

we decline to certify his claims. See Swarthout v. Cooke, 131 S. Ct. 859, 862-63

(2011) (per curiam); 28 U.S.C. § 2253(c).

      Snider’s motion for appointment of counsel is denied.

      DISMISSED.




                                                                                  08-15805